KRUEGER, Judge.
■ The offense is theft of chickens. The punishment assessed is confinement in the state penitentiary for a period of one year and a day.
The record is before us without a statement of facts or bills of exception, and the indictment appears to be in due form. Consequently there is nothing presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.